Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-26 are currently pending.
Benefit of priority is to April 11, 2016.

Claim 13-26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim-.  See MPEP § 608.01(n).  Accordingly, the Claim 13-26 have not been further treated on the merits.
NOTE that if the improper multiple dependent claims are amended to solve this issue, these claims would also be subject to the rejections below.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1-12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-12 of prior U.S. Patent No. 10,913,940. This is a statutory double patenting rejection.
The instant claims and the patent claims are identical except that instant Claim 6 depends from any one of Claims 1-5. However, when Claim 6 depends from Claim 1 the limitations between the instant Claim 6 and the patented Claim 6 are the same.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 13-19 of U.S. Patent No. 10,913,940. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As noted above, the instant Claim 1 and the patented claim 1 are identical. Regarding Claim 6, when Claim 6 depends from Claim 2, 3, 4, 5, then Claim 6 is obvious because it includes that the polypeptide in claim 1 comprises a fusion protein and therefore these dependent claims may also comprise a fusion protein of the polypeptide.
Regarding patent Claim 13-19, Claim 1 is taken to encompass these limitations. See withdrawn claims 13-19.


Art of Record:
 The prior art of record does not teach or suggest to place pesticide degrading polypeptides onto the surface of a minicell. Sabbadini et al. (US 2003/0166099) appears to be the closest prior art to the instantly claimed invention. Sabbadini et al. teach that minicells can be produced from Escherichia, Shigella, and Bacillus, for example (page 23, [0247]). Sabbadini et al. teach the use of minicells for bioremediation (page 109, [0949]+). Sabbadini et al. teach that bioremediation is a process of using biologicals or biologically derived compositions that alter the chemical structure and/or Singh et al. (2006; Microbial degradation of organophosphorus compounds (FEMS Microbiol. Rev. 30: 428-471) and Aislabie et al. 1995; (A review of bacterial degradation of pesticides. Aust. J. Soil. Res. 33: 925-942). Singh et al. teach that parathion is hydrolyzed in bacterium such as Flavobacterium (page 437, left col., para. 1; Fig. 3); glyphosate is degraded by the phosphatase pathway in B. cereus, P. aeruginosa, and S. typhimurium (page 438, right col., para. 2; Fig. 4); malathion by a dimethoate degrading enzyme found in A. niger (page 445, right col., para. 2); tabun by 
Thus, the invention as a whole could have been obvious had the claimed invention not set forth that the pesticide degrading polypeptide be placed onto the surface of the minicell. 
At [0955], Sabbadini discuss how bacterial enzymes such as oxygenases or hydrolases can be produced in minicells for the degradation of undesirable substances such as dioxane and furan and applied to the area contaminated with these aromatic hydrocarbons. See also [0956] in which Sabbadini et al. teach dehalobacter enzymes in minicells for degrading tetachlorethane when applied to a tetrachlorethane contaminated area. In both of these examples, Sabbadini et al. state that the undersirable substance is actively or passively transported into the minicell for subsequent degradation by the oxygenase or hydrolase within the minicells ([0955], line 11+; [0956], last sentence). This passage teaches away from placing the pesticide degrading enzymes onto the surface of the minicell. Therefore, the instantly claimed invention is allowable over the art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656